AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


NATIONSTAR MORTGAGE LLC and
FEDERA HOME LOAN MORTGAGE                              JUDGMENT For ATTORNEY FEES IN A CIVIL CASE
CORPORATION,    Plaintiffs,
     v.                                                Case Number: 2:17-CV-474 JCM (NJK)
NEWPORT COVE CONDOMINIUM
UNIT OWNERS’ ASSOCIATION, INC.,
et al.,
                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is entered for Kung & Brown in the amount of $17,227.94, the same being fees due for the
legal services rendered and costs incurred by the said law firm to Daly Management Corporation in this
action, together with interest thereon at the contractual rate of interest provided for in the parties’ fee
agreement, from the date of entry of judgment until paid in full, and all post-judgment costs.




         7/8/21
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk


                                                              /s/
                                                               /s/H.
                                                                  D. Magennis
                                                                     Reich-Smith
                                                             Deputy Clerk
